                                   1

                                   2

                                   3
                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        In re Petition of ROANOKE INSURANCE           Case No. 21-mc-80110-JCS
                                            GROUP, INC., et al.
                                   8                                                      ORDER DENYING PETITION UNDER
                                                                                          RULE 27 AND GRANTING
                                   9                                                      APPLICATION UNDER 28 U.S.C.
                                                                                          § 1782
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            Roanoke Insurance Group, Inc. and W.E. Cox Claims Group (USA) LLC1 (collectively,

                                  15   the “Insurers”) filed an emergency petition under Rule 27 of the Federal Rules of Civil Procedure

                                  16   and application under 28 U.S.C. § 1782 for an order authorizing them to take discovery from the

                                  17   crew of the M/V One Apus, a ship currently in San Francisco Bay, regarding an incident where the

                                  18   vessel rolled at sea on November 30, 2020, which resulted in a large number of cargo containers

                                  19   falling overboard or suffering damage. For the reasons discussed below, the petition under Rule

                                  20   27 is DENIED, but the application under § 1782 is GRANTED, without prejudice to any recipient

                                  21   of a subpoena or other interested party moving to quash.

                                  22   II.      BACKGROUND
                                  23            The One Apus is owned by Chidori Ship Holding LLC, bareboat chartered to Jessica Ship

                                  24   Holdings, S.A., time chartered to an affiliate of the NYK Line, sub-time chartered to Ocean

                                  25   Network Express Pte. Ltd., and managed by NYK Ship Management Pte. Ltd. See Pet. (dkt. 1)

                                  26   at 2.

                                  27
                                       1
                                  28    W.E. Cox Claims Group is acting as a recovery agent for three other insurers. Olson Decl. (dkt.
                                       1-5) ¶ 1.
                                   1          The Insurers have received several “claims from multiple insureds for loss or damage of

                                   2   deck containers aboard the Vessel,” have already paid some claims, and estimate that total

                                   3   exposure could exceed $3,000,000. Garbrecht Decl. (dkt. 1-3) ¶ 12; Olson Decl. (dkt. 1-5) ¶¶ 5–7.

                                   4   The insurers expect that they will bring subrogation claims in various domestic and international

                                   5   forums concerning that loss, but assert that they cannot initiate such litigation until the claims

                                   6   adjustment process concludes. The vessel’s owners denied or ignored the Insurers’ request to

                                   7   conduct discovery while the vessel was in Japan for presumed repairs, and the Insurers were not

                                   8   parties to a series of miscellaneous actions by other interested parties in the Central District of

                                   9   California that resulted in an agreement for informal discovery for those parties (but not the

                                  10   Insurers) while the One Apus was in the Port of Long Beach in March and April of this year. The

                                  11   One Apus is scheduled to move from anchor in San Francisco Bay to a berth at the Port of

                                  12   Oakland on May 6 or 8, 2021,2 and thereafter to leave the United States until August of this year.
Northern District of California
 United States District Court




                                  13          The Insurers seek to serve five subpoenas when the One Apus berths in Oakland:

                                  14   substantially identical subpoenas to the master, chief mate, and chief engineer of the One Apus for

                                  15   testimony and production of documents, Pet. Exs. A–C; subpoenas to the custodians of records for

                                  16   Chidori Ship Holding LLC (the vessel’s owner) and Jessica Ship Holdings, S.A. (the vessel’s

                                  17   bareboat charterer) for production of substantially the same documents, id. Exs. D–E; and a

                                  18   subpoena to the custodian of records for Ocean Network Express (the vessel’s sub-time charterer)

                                  19   to permit inspection of the One Apus, id. Ex. F.

                                  20   III.   RULE 27
                                  21          Rule 27 provides for perpetuation of testimony in anticipation of litigation as follows:

                                  22                  (1) Petition. A person who wants to perpetuate testimony about any
                                                      matter cognizable in a United States court may file a verified petition
                                  23                  in the district court for the district where any expected adverse party
                                                      resides. The petition must ask for an order authorizing the petitioner
                                  24
                                  25   2
                                         The Insurers assert in their petition that the One Apus will arrive at the berth on May 6, 2021,
                                  26   Pet. at 5 (citing Garbrecht Decl. (dkt. 1-3) ¶ 14), but the schedule they submit for judicial notice
                                       states that it is scheduled for berthing on May 8, 2021, see Request for Judicial Notice (“RJN,”
                                  27   dkt. 3) Ex. JN-5. The Insurers also state that the “Vessel is expected to remain within [this]
                                       District until around May 26, 2021, before it departs again for Asia,” Pet. at 1, but the schedule
                                  28   submitted for judicial notice indicates that the One Apus will arrive in Guangdong, China on May
                                       24, 2021, RJN Ex. JN-5.
                                                                                           2
                                                      to depose the named persons in order to perpetuate their testimony.
                                   1                  The petition must be titled in the petitioner’s name and must show:
                                   2                  (A) that the petitioner expects to be a party to an action cognizable in
                                                      a United States court but cannot presently bring it or cause it to be
                                   3                  brought;
                                   4                  (B) the subject matter of the expected action and the petitioner's
                                                      interest;
                                   5
                                                      (C) the facts that the petitioner wants to establish by the proposed
                                   6                  testimony and the reasons to perpetuate it;
                                   7                  (D) the names or a description of the persons whom the petitioner
                                                      expects to be adverse parties and their addresses, so far as known; and
                                   8
                                                      (E) the name, address, and expected substance of the testimony of
                                   9                  each deponent.
                                  10   Fed. R. Civ. P. 27(a)(1). The rule requires service on adverse parties “[a]t least 21 days before the

                                  11   hearing date,” and “[t]he court must appoint an attorney to represent persons not served in the

                                  12   manner provided in Rule 4 and to cross-examine the deponent if an unserved person is not
Northern District of California
 United States District Court




                                  13   otherwise represented.” Fed. R. Civ. P. 27(a)(2).

                                  14          Without reaching other potential issues regarding the Insurers’ Rule 27 petition, the

                                  15   petition is DENIED for failure to identify sufficiently “the facts that the petitioner wants to

                                  16   establish by the proposed testimony” and the “expected substance of the testimony of each

                                  17   deponent.” Cf. Fed. R. Civ. P. 27(a)(1)(C), (E).

                                  18          Addressing paragraph (C)—“the facts that the petitioner wants to establish”—the Insurers

                                  19   assert that “the requested discovery seeks the preservation of information concerning the cause

                                  20   and circumstances of the container collapse, which will be the basis of the claims against

                                  21   Interested Underwriters, as well as the ultimate inquiry in all the contemplated litigation over the

                                  22   November 30, 2020 incident.” Pet. (dkt. 1) at 8–9. As for paragraph (E)—the “expected

                                  23   substance of the testimony of each deponent”—the Insurers assert that the ship’s officers “are

                                  24   reasonably expected to testify, inter alia, as to the circumstances immediately prior to the

                                  25   container collapse, the location of the affected area on the deck, the post-incident investigation as

                                  26   to the cause, any immediate remedial actions, the condition of the Vessel/area before the incident,

                                  27   and policies and procedures regarding deck container stowage and vessel loading . . . all of which

                                  28   are within the permissible scope of discovery in accordance with Rule 26(b)(1).” Id. at 10.
                                                                                          3
                                   1          The Ninth Circuit has made clear that Rule 27 is not a substitute for discovery under Rule

                                   2   26, citing with approval district courts’ conclusions that “‘Rule 27 was not intended to be used as

                                   3   a discovery statute’” and that “the rule requires that the testimony to be perpetuated must be

                                   4   ‘known testimony.’” State of Nevada v. O’Leary, 63 F.3d 932, 936 (9th Cir. 1995) (quoting In re

                                   5   Checkosky, 142 F.R.D. 4, 7 (D.D.C. 1992); In re Ferkauf, 3 F.R.D. 89 (S.D.N.Y. 1943)); see also

                                   6   Checkosky, 142 F.R.D. at 7 (“The case law makes clear that ‘perpetuation’ means the perpetuation

                                   7   of known testimony, and that the rule may not be used as a substitute for discovery to determine

                                   8   whether a cause of action exists.” (citing, e.g., Ash v. Cort, 512 F.2d 909, 912 (3d Cir. 1975))); cf.

                                   9   Deiulemar Compagnia Di Navigazione S.p.A. v. M/V Allegra, 198 F.3d 473, 486 (4th Cir. 1999)

                                  10   (affirming an order to perpetuate testimony under Rule 27 where “the Coast Guard had already

                                  11   revealed several engine-related defects on the Allegra,” and “the district court had some basis to

                                  12   conclude that [the petitioner], in requesting perpetuation of evidence related to the condition of the
Northern District of California
 United States District Court




                                  13   ship and its engine parts, largely knew the substance of the information that it sought to preserve

                                  14   through Rule 27”). The Ninth Circuit had previously “left open the question of whether Rule 27

                                  15   permits inquiry as broad as the discovery provisions of Rule 26(b),” but in Nevada, it took the

                                  16   “opportunity to close that door,” denying a petition by the State of Nevada to take depositions

                                  17   seeking “the thoughts, thought processes, knowledge, and scientific sources utilized by scientists

                                  18   who were involved in reports and studies pertaining to the suitability of Yucca Mountain as a site

                                  19   for a radioactive waste repository.” Nevada, 63 F.3d at 934, 936.

                                  20          The Insurers’ petition makes clear that they are essentially seeking discovery of presently

                                  21   unknown facts to support their potential subrogation claims against the owners, operators, and/or

                                  22   charterers of the One Apus. Pet. at 9 (stating that the Insurers “anticipate filing suit against the

                                  23   various entities potentially liable for petitioners’ cargo losses”). Under Nevada, however, “Rule

                                  24   27 is not appropriate where, as here, the petitioner seeks discovery of unknown information that

                                  25   the petitioner hopes will assist it in the future when the petitioner applies for judicial relief.” 63

                                  26   F.3d at 933.3 The petition under Rule 27 is therefore DENIED.

                                  27
                                       3
                                  28    Nevada distinguished an earlier decision allowing broader use of Rule 27 by a potential future
                                       defendant. See 63 F.3d at 936 (discussing Martin v. Reynolds Metals Corp., 297 F.2d 49, 55 (9th
                                                                                       4
                                   1   IV.    SECTION 1782

                                   2          In the alternative, the Insurers seek permission to serve subpoenas under 28 U.S.C. § 1782,

                                   3   which provides in relevant part as follows:

                                   4                   The district court of the district in which a person resides or is found
                                                       may order him to give his testimony or statement or to produce a
                                   5                   document or other thing for use in a proceeding in a foreign or
                                                       international tribunal . . . . The order may be made . . . upon the
                                   6                   application of any interested person and may direct that the testimony
                                                       or statement be given, or the document or other thing be produced,
                                   7                   before a person appointed by the court.
                                   8   28 U.S.C. § 1782(a). “[T]he ‘proceeding’ for which discovery is sought under § 1782(a) must be

                                   9   in reasonable contemplation, but need not be ‘pending’ or ‘imminent.’” Intel Corp. v. Advanced

                                  10   Micro Devices, Inc., 542 U.S. 241, 247 (2004)).

                                  11          Courts consider the following factors in determining whether to authorize discovery under

                                  12   section 1782:
Northern District of California
 United States District Court




                                  13                   [1] whether “the person from whom discovery is sought is a
                                                       participant in the foreign proceeding”; [2] “the nature of the foreign
                                  14                   tribunal, the character of the proceedings underway abroad, and the
                                                       receptivity of the foreign government or the court or agency abroad
                                  15                   to U.S. federal-court judicial assistance”; [3] whether the request
                                                       “conceals an attempt to circumvent foreign proof-gathering
                                  16                   restrictions or other policies of a foreign country or the United
                                                       States”; and [4] whether the request is “unduly intrusive or
                                  17                   burdensome.”
                                  18   In re Premises Located at 840 140th Ave. NE, 634 F.3d 557, 563 (9th Cir. 2011) (quoting Intel,

                                  19   542 U.S. 241, 264–65 (2004)). “The district court [is] not required to address explicitly every

                                  20   factor or argument, nor [is] it required to issue a written order.” Akebia Therapeutics, Inc. v.

                                  21   FibroGen, Inc., 793 F.3d 1108, 1112 (9th Cir. 2015).

                                  22          The Insurers have made a sufficient showing that the subpoenas they seek to serve are

                                  23   relevant to, and would likely be well-received in, anticipated subrogation proceedings in South

                                  24   Korea, Singapore, and Germany. No other factor weighs against granting the Insurers’

                                  25   application, particularly taking into account the Insurers’ stated intent to complete discovery while

                                  26
                                  27
                                  28   Cir. 1961)). There is no indication here, however, that the insurers need the information they seek
                                       in order to defend rather than pursue anticipated litigation. See Pet. at 9.
                                                                                         5
                                   1   the ship is idle at port, to avoid causing burden by delaying its departure.4 The Insurers’

                                   2   application under § 1782 is therefore GRANTED.

                                   3   V.     CONCLUSION
                                   4          For the reasons discussed above, the Insurers’ petition under Rule 27 is DENIED, but their

                                   5   application under § 1782 is GRANTED. The Court orders as follows:

                                   6          1.      The Insurers shall provide a courtesy copy of this order and the Insurers’ subpoenas

                                   7   to any known counsel for all known current owners, charterers, and operators of the One Apus by

                                   8   any means reasonably calculated to provide actual notice no later than May 5, 2021;

                                   9          2.      The Insurers’ counsel may alter the dates of the subpoenas before service as needed

                                  10   to accommodate changes in the One Apus’s arrival and departure schedule;

                                  11          3.      The Insurers shall serve this order and the subpoenas attached to their application

                                  12   on the stated recipients as soon as possible after the One Apus’s arrival at the Port of Oakland;
Northern District of California
 United States District Court




                                  13          4.      The subpoena recipients shall produce documents responsive to the subpoenas

                                  14   issued by the Insurers, or move to quash, no later than ten days after service of said subpoenas;

                                  15          5.      Ocean Network Express, Chidori Ship Holding LLC, and Jessica Ship Holdings,

                                  16   S.A. shall allow a reasonable inspection of the One Apus by individuals designated by the

                                  17   Insurers, or move to quash at least forty-eight hours before the One Apus leaves its berth at the

                                  18   Port of Oakland;

                                  19          6.      Ocean Network Express, Chidori Ship Holding LLC, and Jessica Ship Holdings,

                                  20   S.A. shall preserve documents and evidence, electronic or otherwise, in their possession, custody,

                                  21   or control that is potentially responsive to the subpoenas until their obligations under the

                                  22   subpoenas are resolved;5 and

                                  23          7.      The Court shall retain jurisdiction over this matter as necessary to enforce the terms

                                  24
                                  25   4
                                         Any question as to the scope of the subpoenas would be best addressed by a motion to quash.
                                       5
                                  26     The Insurers’ proposed order would require these entities to preserve evidence “potentially
                                       relevant to the subject Incident” indefinitely, but the Insurers’ petition provides no argument
                                  27   regarding this Court’s authority to order perpetual preservation of evidence potentially relevant to
                                       anticipated foreign proceedings. The Court therefore declines to issue such an order. That
                                  28   omission should not, however, be construed as altering any obligation to preserve evidence that
                                       might arise independently of this order.
                                                                                           6
                                   1   of discovery authorized by this order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: May 4, 2021

                                   4                                            ______________________________________
                                                                                JOSEPH C. SPERO
                                   5                                            Chief Magistrate Judge
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                7
